[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTIONS TO MEMORANDUM OF DECISION DATED JULY 9, 1992 and FILED JULY 9, 1992
The memorandum of decision in the above entitled case is corrected as follows:
The sixth line of the second page is corrected to read as follows:
    "This action was begun in September, 1989 when it was served on defendant on September 13, 1989 with a return date of October 10, 1989, more than one year after the last work was performed."
CT Page 7384
THE COURT: SUSCO, J.